DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest in the context of each of
independent claims 1, 8, and 15 “accessing media content from among a collection of media content based on the context; and causing display of a presentation of the media content within the graphical user interface.”.




Claims filed on 04/22/2021

1. A method comprising: 








causing display of a graphical user interface at a client device, the graphical user interface  including a display of a graphical icon; 

receiving an input that selects the graphical icon  from the client device; 

determining a context of the client device in response to the input that selects the graphical icon; 







accessing media content from among a collection of media content based on the context; and 






causing display of a presentation of the media content within the graphical user interface.  

























2. The method of claim 1, wherein the context includes one or more of: 




a location of the client device; a time of day; and 
a device type associated with the client device.

  



1. A method comprising: 

causing display of image data at a client device, the image data comprising a depiction of an object at a position within the image data; 
















identifying an object category of the object based on the depiction of the object, the object 

selecting media content from among the collection of media content based on a contextual factor and the one or more tags that correspond with the object category; and 



causing display of a presentation of the media content based on the position of the object at the client device.







5. The method of claim 1, wherein the method further comprises: 

determining a context of the client device in response to the causing display of the image data at the client device; and 

wherein the media content is associated with the object category and the context within a media repository.

6. The method of claim 5, wherein the image frame comprises image metadata, the context includes a location, and 

the determining the location includes: determining the location of the client device based on the image metadata.



1. A method comprising: 

capturing an image frame at a client device, the image frame including a depiction of an object at a position within the image frame; 
















identifying an object category of the object based on the depiction of 

accessing media content associated with the object category within a media repository in response to the identifying the object category; 

generating a presentation of the media content; and 

causing display of the presentation of the media content at a location within the image frame at the client device, the location of the presentation of the media content based on the position of the depiction of the object within the image frame.


5. The method of claim 1, wherein the method further comprises: 

determining a context of the client device in response to the capturing the image frame at the client device; and 

wherein the media content is associated with the object category and the context within the media repository.

6. The method of claim 5, wherein the image frame comprises image metadata, the context includes a location, and 

the determining the location includes: determining the location of the client device based on the image metadata.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613